717 S.E.2d 578 (2011)
STATE
v.
Marcus Douglas JONES.
No. 22A02-2.
Supreme Court of North Carolina.
September 12, 2011.
Elizabeth Hambourger Koch, for Jones, Marcus Douglas Sr.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 9th of September 2011 to Withdraw and Authorize IDS to Appoint Substitute Counsel:
"Motion Allowed by order of the Court in conference, this the 12th of September 2011."